Title: Tully No. II, [26 August 1794]
From: “Tully”,Hamilton, Alexander
To: 



[Philadelphia, August 26, 1794]

For the American Daily Advertiser.
To the People of the United States.
Letter II.
It has been observed that the means most likely to be employed to turn the insurrection in the western country to the detriment of the government, would be artfully calculated among other things “to divert your attention from the true question to be decided.”
Let us see then what is this question. It is plainly this—shall the majority govern or be governed? shall the nation rule, or be ruled? shall the general will prevail, or the will of a faction? shall there be government, or no government?
It is impossible to deny that this is the true, and the whole question. No art, no sophistry can involve it in the least obscurity.
The Constitution you have ordained for yourselves and your posterity contains this express clause, “The Congress shall have power to lay and collect taxes, duties, imposts, and Excises, to pay the debts, and provide for the common defence and general welfare of the United States.” You have then, by a solemn and deliberate act, the most important and sacred that a nation can perform, pronounced and decreed, that your Representatives in Congress shall have power to lay Excises. You have done nothing since to reverse or impair that decree.
Your Representatives in Congress, pursuant to the Commission derived from you, and with a full knowledge of the public exigencies have laid an excise. At three suceeding Sessions they have revised that act, and have as often, with a degree of unanimity not common, and after the best opportunities of knowing your sense, renewed their sanction to it, you have acquiesced in it, it has gone into general operation: and you have actually paid more than a million dollars on account of it.
But the four western counties of Pennsylvania, undertake to rejudge and reverse your decrees, you have said, “The Congress shall have power to lay Excises.” They say, “The Congress shall not have this power.” Or what is equivalent—they shall not exercise it:—for a power that may not be exercised is a nullity. Your Representatives have said, and four times repeated it, “an excise on distilled spirits shall be collected.” They say it shall not be collected. We will punish, expel, and banish the officers who shall attempt the collection. We will do the same by every other person who shall dare to comply with your decree expressed in the Constitutional character; and with that of your Representative expressed in the Laws. The sovereignty shall not reside with you, but with us. If you presume to dispute the point by force—we are ready to measure swords with you; and if unequal ourselves to the contest we will call in the aid of a foreign nation. We will league ourselves with a foreign power.
   
   Note—Threats of joining the British are actually thrown out—how far the idea may go is not known.


If there is a man among us who shall affirm that the question is not what it has been stated to be—who shall endeavour to perplex it, by ill timed declamations against excise laws—who shall strive to paralise the efforts of the community by invectives, or insinuations against the government—who shall inculcate directly, or indirectly, that force ought not to be employed to compel the Insurgents to a submission to the laws, if the pending experiment to bring them to reason (an experiment which will immortalize the moderation of the government) shall fail; such a man is not a good Citizen; such a man however he may prate and babble republicanism, is not a republican; he attempts to set up the will of a part against the will of the whole, the will of a faction, against the will of nation, the pleasure of a few against your pleasure; the violence of a lawless combination against the sacred authority of laws pronounced under your indisputable commission.
Mark such a man, if such there be. The occasion may enable you to discriminate the true from pretended Republicans; your friends from the friends of faction. ’Tis in vain that the latter shall attempt to conceal their pernicious principles under a crowd of odious invectives against the laws. Your answer is this: “We have already in the Constitutional act decided the point against you, and against those for whom you apologize. We have pronounced that excises may be laid and consequently that they are not as you say inconsistent with Liberty. Let our will be first obeyed and then we shall be ready to consider the reason which can be afforded to prove our judgement has been erronious: and if they convince us to cause them to be observed. We have not neglected the means of amending in a regular course the Constitutional act. And we shall know how to make our sense be respected whenever we shall discover that any part of it needs correction. But as an earnest of this, it is our intention to begin by securing obedience to our authority, from those who have been bold enough to set it at defiance. In a full respect for the laws we discern the reality of our power and the means of providing for our welfare as occasion may require; in the contempt of the laws we see the annihilation of our power; the possibility, and the danger of its being usurped by others & of the despotism of individuals succeeding to the regular authority of the nation.”
That a fate like this may never await you, let it be deeply imprinted in your minds and handed down to your latest posterity, that there is no road to despotism more sure or more to be dreaded than that which begins at anarchy.

Tully.

